Detailed Action
This is the first office action on the merits for US application number 16/932,511.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election of species a) of Figs. 1-10, 12A-13C, and 15A-15C in the reply filed on March 23, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,758,369. Although the claims at issue are not identical, they are not patentably distinct from each other the claims of the instant case are a genus of the species of U.S. Patent No. 10,758,369.

Claim Objections
Claim(s) 26 is/are objected to because of the following informalities:  
Claim 26 line 1 should read “pass through”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 26-46 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 26 lines 16-18, claim 31 lines 3-4, claim 33 lines 12-14, claim 34 lines 7-10, claim 39 lines 28-30, and claim 40 lines 5-7 is/are unclear with regards to “rotation of the at least one screw member changes diameter of the at least one screw member at a point of engagement with the at least one riser member” and where the point of engagement is intended to be and how the screw member can change diameter at a point as it appears any given point on the disclosed screw member has an unchanging diameter, i.e. the screw member has not been disclosed to expand or contract in a 
Claim(s) 27 lines 3-4 and claim 32 lines 3-4 is/are unclear with regards to “changing the diameter of the screw member at the point of engagement with the at least one riser member” and how the screw member can change diameter at a point as it appears that any given point on the disclosed screw member has an unchanging diameter, i.e. the screw member has not been disclosed to expand or contract in a radial dimension/change diameter. Examiner suggests amending to clarify.
Claim(s) 28-30, 35-38, and 41-46 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claim(s) 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (US 2002/0161444).
As to claim 26, Choi discloses a spinal surgical device (Figs. 1-6, abstract) capable of use for placement between vertebral bodies (Figs. 3c and 3d), the device comprising: a housing (1); at least one screw member (3) in the housing (Fig. 3d), the at least one screw member having a through-opening (shown holding drive shaft 4 in Fig. 3d); and at least one drive shaft (4) having a length spanning substantially from a first end to a second end of the housing (Fig. 3d), the at least one drive shaft being capable of passing through the through-opening in the at least one screw member (Fig. 3d); wherein the housing comprises a first shell member (see illustration of Fig. 2) and a second shell member (see illustration of Fig. 2), at least the first shell member having at least one riser member (peaks of 14) capable of use for receiving the at least one screw member (Fig. 3d), the at least one drive shaft is capable of operating to rotate the at least one screw member (when the flange of drive shaft 4 abuts the end surface of screw member 3 and drive shaft 4 is rotated, such will result in rotation of screw member 3 given the structures shown in at least Figs. 2, 3d, and 5), whereby the at least one screw member rotates with and travels along the at least one drive shaft (when the flange of drive shaft 4 abuts the end surface of screw member 3 and drive shaft 4 is rotated, such will result in rotation of screw member 3 given the structures shown in at least Figs. 2, 3d, and 5, Figs. 3c and 3d), the at least one screw member is capable of engaging the at least one riser member (Fig. 3d), whereby rotation of the at least one screw member changes effective diameter of the at least one screw member 

    PNG
    media_image1.png
    860
    667
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/AMY R SIPP/Primary Examiner, Art Unit 3775